 
Exhibit 10.1
 
[caprius-letterhead.jpg]
 
 
October 30, 2006




Mr. Dwight Morgan
5457 West Bloomfield Lake Road
West Bloomfield, MI   48323


Dear Dwight,


It is our pleasure to offer you the position of President & Chief Executive
Officer of Caprius, Inc. The specifics of this position are stated below:


TITLE
President & Chief Executive Officer


REPORTING RESPONSIBILITY
Reporting to the Chairman and Board of Directors of Caprius Inc.


STARTING DATE
Monday, November 13, 2006


COMPENSATION
Your Base Salary Compensation will be paid biweekly at a rate equating to
$250,000 annually. Thereafter, your base salary and bonus arrangements will be
reviewed by the Company’s Compensation Committee. A sign on bonus of $20,000
will be paid to you within 30 days of your acceptance of the position.


STOCK OPTIONS
You will be granted options to purchase 350,000 shares of the Company’s Common
Stock. These options will vest and shall be subject to the terms and conditions
of the Company’s stock option plan (see attached Vesting Schedule an Option
Plan). The options will be priced at the market price on the date granted or
first day of employment, whichever is the greater. All future stock options are
granted at the discretion of the Board of Directors.


BENEFITS
You will be eligible to participate in the Caprius benefit plans, subject to the
specific plan qualification period of 30 days. You may also participate in the
Company’s 401K plan (see attached).
 
CAR AND BUSINESS EXPENSES
The Company will provide you with a monthly car allowance of $1,000. Expenses
incurred for business will be reimbursed on a monthly basis.


 
 

--------------------------------------------------------------------------------

 
 
Page 2
Offer Letter
Mr. Dwight Morgan




VACATION
You will be entitled to three weeks vacation per annum and will partake in all
Company holidays.


OFFICE
The corporate office is located in New Jersey. Given the high degree of travel
required in your position, you will not be required to relocate to New Jersey,
but spend the necessary time in the office to perform your duties.
 
TERMINATION
While we are an at-will employer, in the event you decide to take alternative
employment, we would require two months advance notice in writing. You also
agree not to compete in the on-site infectious medical waste business for a
period of twelve months. In the event your employment is terminated “without
cause”, within the first twelve months of your employment, you will be entitled
to nine months salary at the termination of your employment. For purposes of
this letter, the term “Cause” shall be limited to: (i) the willful engaging by
the Executive in misconduct which is materially injurious to the Company or its
subsidiaries or affiliates, (ii) the conviction of the Executive of a crime
involving any financial impropriety or which would materially interfere with the
Executive’s ability to perform his services required under this Agreement or
otherwise be materially injurious to the Company or its subsidiaries or
affiliates, or (iii) the failure of the Executive to perform in any material
respect any of his material obligations under this Agreement without proper
justification (for purposes hereof, physical injury or other disability of the
Executive shall be considered proper justification).


Given your longstanding relationship as a consultant to the Company, we are
delighted to make this offer to you.


Once we receive your acceptance of this offer, which is subject to Board
approval, we will present it to the Board of Directors for formal approval.
 
We look forward to you joining our Management Team and participating in the
Company’s future growth.


Sincerely,


/s/ Jonathan Joels
Jonathan Joels
CFO


Accepted by:


/s/ Dwight Morgan
Dwight Morgan
Nov. 01, 2006
        Date